                                           Case 3:20-cv-07129-SK Document 24 Filed 03/22/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RICHARD JOHNSON,                                     Case No. 20-cv-07129-SK
                                   8                      Plaintiff,
                                                                                              NOTICE OF QUESTIONS FOR
                                   9               v.                                         HEARING
                                  10     CITY OF PITTSBURG,
                                  11                      Defendant.

                                  12          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD, PLEASE TAKE NOTICE
Northern District of California
 United States District Court




                                  13   OF THE FOLLOWING QUESTIONS FOR THE HEARING SCHEDULED ON APRIL 5, 2021
                                  14   AT 9:30 A.M. The Court intends to address the questions below at the hearing. If, in response to
                                  15   a question in this notice, any party intends to rely on authorities not previously cited to the Court,
                                  16   that party is ORDERED to notify the Court and opposing counsel of these authorities by no later
                                  17   than March 29, 2021. Moreover, the Court advises the parties that it will not accept written
                                  18   answers to this question.
                                  19          The parties shall be prepared to address the following questions at the hearing:
                                  20          1.        California’s two-year statute of limitations for personal injury actions applies to §

                                  21                    1983 claims. Butler v. Nat’l Community Renaissance of California, 766 F.3d 1191,

                                  22                    1198 (9th Cir. 2014); Cal. Civ. Proc. Code § 335.1. Whether the limitations period

                                  23                    may be tolled is also determined by California law, unless it is inconsistent with

                                  24                    federal law. Butler, 766 F.3d at 1198. On April 6, 2020, the Judicial Council of

                                  25                    California enacted Emergency Rule 9 due to the COVID- 19 pandemic.

                                  26                    Emergency Rule 9 suspends from “April 6, 2020, until October 1, the statutes of

                                  27                    limitation and repose for civil causes of action that exceed 180 days.” See Judicial

                                  28                    Council of California, Amended Cal. Rules of Court, Emergency Rule 9. Do
                                           Case 3:20-cv-07129-SK Document 24 Filed 03/22/21 Page 2 of 2




                                   1                Defendants dispute that Emergency Rule 9 applies to Plaintiff’s proposed claims

                                   2                against arresting officer Kyle Dickson? If so, on what basis?

                                   3         2.     If the tolling pursuant to Emergency Rule 9 applies, do Defendants dispute that

                                   4                Plaintiff’s proposed claims would be timely?

                                   5         3.     As the Supreme Court made clear “[w]hen the original complaint and the plaintiff’s

                                   6                conduct compel the conclusion that the failure to name the prospective defendant in

                                   7                the original complaint was the result of a fully informed decision as opposed to a

                                   8                mistake concerning the proper defendant’s identity, the requirements of Rule

                                   9                15(c)(1)(C)(ii) are not met.” Krupski v. Costa Crociere S. p. A., 560 U.S. 538, 552

                                  10                (2010). Does Plaintiff contend that he made a mistake regarding the arresting

                                  11                officer’s identity? If so, what mistake?

                                  12         IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: March 22, 2021

                                  14                                                 ______________________________________
                                                                                     SALLIE KIM
                                  15                                                 United States Magistrate Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
